DETAILED ACTION

Acknowledgement

This action is in response to the amendment filed on 04/28/2022.


Status of Claims

Claims 3, 7, 10, 13, 16, and 20 have been cancelled. 
Claims 1, 4-6, 8, 11-12, 14, and 17-19 have been amended. 
Claims 1-2, 4-6, 8-9, 11-12,  14-15 and 17-19 are now pending.


Response to Arguments


The 112(b) rejection is withdrawn in light of amendments.
Applicant's arguments filed on 04/28/2022 regarding the 35 U.S.C. 101 and 102 rejections of the claims have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that claims 1, 8, and 14 are explicitly directed to improvement in computer-related technology, specifically the multi-site auto-enforcement of the audit and legal compliances without the transfer of large amounts of data directly improves the performance of determining compliance across multiple regions.
The Examiner respectfully disagrees. The claims are directed to the abstract idea of Mental Processes because the claims describe a process of compliance analysis and notification.  As per the October 2019 PEG, mental processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer.  The additional elements recited in the claims do not integrate the abstract into a practical application because the additional elements do not improve the functioning of the computer itself or another technological field. The Applicant states that the improvement is in the performance of determining compliance across multiple regions, however, determining compliance is considered abstract. As per the October 2019 PEG, an improvement in the judicial exception itself is not an improvement in technology. The additional elements recited in the claims are viewed as mere instructions to apply or implement the abstract idea of compliance analysis and notification on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, the 35 U.S.C. 101 rejection is maintained.
   	As per the 102 rejection, the Applicant argues that Maung fails to disclose or suggest the limitations of amended independent claims 1, 8, and 14.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 102(a)(1) rejection has been withdrawn. However, upon further consideration, a new ground of rejection for the claims is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 03/08/2022 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Multisite Legal Profiling for Backup Data”, is directed to an abstract idea, specifically Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19 are directed to a statutory category, namely a process (claims 1-2 and 4-6), a manufacture (claims 8-9 and 11-12) and a machine (claims 14-15 and 17-19).
Step 2A (1): Independent claims 1, 8, and 14 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “obtaining, a data profile of a data object; obtaining an ideal profile corresponding to the data profile, wherein the ideal profile is generated based on a compliance rule; comparing the data profile to the ideal profile; identifying mismatches between the data profile and the ideal profile based on the comparison; generating an alert based on the identified mismatches; and transmitting an alert; receiving, in response to transmitting the alert, an update to the ideal profile, wherein the update specifies a modification to the compliance requirement; modifying the ideal profile based on update to obtain an updated ideal profile; and transmitting the updated ideal profile” (claims 1 and 14); obtaining a data profile of a data object; obtaining an ideal profile corresponding to the data profile, wherein the ideal profile is generated based on a compliance rule; comparing the data profile to the ideal profile; identifying mismatches between the data profile and the ideal profile based on the comparison; generating an alert based on the identified mismatches; and transmitting the alert (claim 8).  The claims describe a process of analyzing and comparing data to identify mismatches, providing an alert of the results, and receiving and implementing updates. Dependent claims 2, 4-6, 9, 11-12, 15, and 17-19 further define the analysis, comparison, alerting, and updating process. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Mental Processes” which includes observations, evaluations, judgments, and opinions and thus recite an abstract idea. Per the October 2019 Subject Eligibility Guidance pg. 7, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. Therefore, claims 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 5-6, 8, 11-12, 14, and 18-19 recite additional elements of backup systems, a local compliance engine, data object is stored on a production host, a user system, a centralized compliance system, send a notification to a centralized compliance system, a compliance rule repository, a non-transitory computer readable medium comprising computer readable program code, and system comprising a processor and memory comprising instructions. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the data analysis, comparison, and alerting process. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 5-6, 8, 11-12, 14, and 18-19 recite additional elements of backup systems, a local compliance engine, data object is stored on a production host, a user system, a centralized compliance system, send a notification to a centralized compliance system, a compliance rule repository, a non-transitory computer readable medium comprising computer readable program code, and system comprising a processor and memory comprising instructions. As per the Applicant’s Specification the backup system, local compliance engine, production host, user system, and centralized compliance system are implemented as a computing device such as a laptop computer, desktop computer, a server, a distributed computing system, or a cloud resource ([0029], [0039], [0041], [0043], and [0048]); the compliance rule repository is interpreted as storage/database; a notification/alert is sent via email, API, or via any other communication mechanism [0056]; non-transitory computer readable medium  may be persistent storage (e.g. disk drives, solid state drives, etc.) [0029]; processors may be an integrated circuit, one cores or micro-cores [0062]; and memory include random access memory [0029]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maung (US 2018/0285887 A1) in view of Nicodemus et al. (US 2017/0201545 A1).
As per claim 1 (Currently Amended), Maung teaches a method for verifying compliance of data objects in backup systems, the method comprising (Maung e.g. Figs. 1B, 2, 4, and 12A; Systems, methods, and computer program products that embody computerized techniques for implementing regulatory control compliance monitoring, and auditing capabilities. The centralized cloud solution verifies that actions and/or operations performed by subscribers are being performed in accordance with a set of regulatory compliance rules [0009].): 
Maung in view of Nicodemus teach obtaining, by a local compliance engine, a data profile of a data object, wherein the data object is stored on a production host in a region; 
Maung teaches obtaining, by a compliance engine, a data profile of a data object wherein the data object is stored on a production host in a region (Maung e.g. Fig. 1B, Maung teaches a hub-and-spoke configuration of multiple cloud computing platforms (e.g. 102 and 104) as interconnected for heterogeneous regulatory control compliance monitoring and auditing (Fig. 1A and [0035]). The master cloud computing platform 102 (i.e. hub) implements a compliance engine that federates data formats and communication techniques as used for auditing compliance/non-compliance of acts performed on the platform and serves to manage logging, auditing and reporting with respect to heterogeneous regulatory compliance ([0038] and [0041]). The master cloud computing platform is configured to handle compliance data of various types [0051]. Compliance data is received from different platforms, converted into a common format and then stored ([0052]-[0054]).  The events or occurrences of actions and/or operations performed by subscribers (i.e. users) are captured in messages that are sent to the centralized cloud solution [0009]. When a message or compliance data is received from a particular source, the source itself might be used to determine the provenance of the sent message or sent compliance data. Additionally, using the mapping table 602, the underlying nature or purpose of the compliance data can be characterized (i.e. data profile) (Fig. 6 and [0089]).); 
Maung does not explicitly teach, however,  Nicodemus a local compliance engine (Nicodemus e.g. Nicodemus teaches methods and systems for flexibly monitoring, evaluating, and initiating actions to enforce security compliance policies [0086]. Fig. 1 policy management system 106 include a compliance analysis engine 106C as well as various policy information stored within storage system 106B [0100]. The functions incorporated and described with respect to policy management system 106 may be contained within endpoint system 104 (i.e. local system) and within host system. For example, FIG. 5 wherein a compliance analysis engine 106C is shown in each of endpoint systems 104 (engine 106C') (i.e. local compliance engine) and host system 102 (engine 106C") [0102].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Maung’s compliance monitoring system to include local compliance engines in each cloud computing platforms (i.e. local systems) as taught by Nicodemus in order to leverage the compliance analysis feature/functionality of the policy management system (i.e. central system) (Nicodemus e.g. [0102]).
Maung in view of Nicodemus teach obtaining, by the local compliance engine, an ideal profile from a centralized compliance system corresponding to the data profile, wherein the ideal profile is generated by the centralized compliance system based on a compliance rule stored in a compliance rule repository; 
Maung teaches obtaining by the compliance engine, an ideal profile from a centralized compliance system corresponding to the data profile, wherein the ideal profile is generated by the centralized compliance system based on a compliance rule stored in a compliance rule repository (Maung e.g. Maung teaches a centralized cloud solution that serves as a centralized point in a cloud-oriented ecosystem comprising multiple cloud-based service providers that subscribe to the centralized solution. The events or occurrences of actions and/or operations performed by subscribers are captured in messages that are sent to the centralized cloud solution. The centralized cloud solution is able to apply regulatory compliance rules against aspects of any event or message raised by any subscriber [0009]. Data regulation requirements (i.e. ideal profile) can be based on a data type and a geographic location associated with the data [0040]. In Fig. 4, a centralized compliance engine can detect events and determine actions to take that are derived from the mapping rules 414 of the compliance rulebase 410 [0076]. The compliance engine determines applicable compliance rules and/or compliance actions (i.e. ideal profile) by accessing the compliance rulebase 410 (Fig. 4 [0073]). The compliance rulebase is part of Fig. 4 centralized compliance system. For example, some jurisdictions or regions might have jurisdiction- and/or region-specific regulations, any of which jurisdiction-and/or region-specific regulations might be stored in or referenced by an instance of the compliance rulebase 410 (i.e. repository) of FIG. 4. [0095]. The Examiner submits that the regulations and/or rules associated with the event or message (i.e. data) are the ideal profile.)
Maung does not explicitly teach, however, Nicodemus teaches a local compliance engine (Nicodemus e.g. Nicodemus teaches methods and systems for flexibly monitoring, evaluating, and initiating actions to enforce security compliance policies [0086]. Fig. 1 policy management system 106 include a compliance analysis engine 106C as well as various policy information stored within storage system 106B [0100]. The functions incorporated and described with respect to policy management system 106 may be contained within endpoint system 104 (i.e. local system) and within host system. For example, FIG. 5 wherein a compliance analysis engine 106C is shown in each of endpoint systems 104 (engine 106C') (i.e. local compliance engine) and host system 102 (engine 106C") [0102].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Maung’s compliance monitoring system to include local compliance engines in each cloud computing platforms (i.e. local systems) as taught by Nicodemus in order to leverage the compliance analysis feature/functionality of the policy management system (i.e. central system) (Nicodemus e.g. [0102]).
Maung teaches comparing the data profile to the ideal profile; (Maung e.g. The determination of which action or actions to take based on a detected event might include consulting a set of mapping rules 414 [0074]. Fig. 4 components perform mapping of heterogeneous processes traversals (i.e. events) into a common sequencing format that can be compared to any other sequencing traversals. For example, a first service provider might perform a process in a manner that is prescribed and/or documented as per ISO 9001 requirements (i.e. ideal profile), whereas a different service provider might perform the same (or intended to be the same) process in a manner that is contrary to the process that is prescribed and/or documented in ISO 9001 (i.e. data profile) [0078].)
Maung teaches identifying mismatches between the data profile and the ideal profile based on the comparison; (Maung e.g. Variations in processing between the two service providers (i.e. ideal profile vs. data profile above) can be detected by comparing the two sets of occurrence indications that are stored in a common sequencing format [0078].)
Maung teaches generating an alert based on the identified mismatches; Maung e.g. If a difference is detected, the occurrence of the detected difference can be logged and/or reported [0078].)
Maung teaches transmitting the alert to a user system and the centralized compliance system, (Maung e.g. The disclosed technology prohibits non-compliant business operations, and report such non-compliant business operations to data security and/or data protection teams and managers of the enterprise [0040]. Figs. 3B and 4 systems provides an audit portal 302 [0064].  Audit portal 302 includes a reporting tool to permit an auditor to review (e.g. in real time), aspects of compliance with respect to any one or more of the international and national standards (i.e. user system). In the event that the reporting tool determines that the business operations of the enterprise are not compliant with the international or national standards, the reporting tool can raise an alert and/or provide one or more corrective actions [0066]. In other scenarios, upon detection of an event, a report can be produced contemporaneously with logging the detected event in the evidence log 412 of the centralized compliance system ([0073], [0076], and [0097]).)
Maung teaches receiving, in response to transmitting the alert, an update to the ideal profile from the user system, wherein the update specifies a modification to the compliance requirement; (Maung e.g. In the event that the reporting tool determines that the business operations of the enterprise are not compliant with the international or national standards, the reporting tool can raise an alert (e.g., a non-compliance alert, or a non-compliance threshold alert) and/or provide one or more corrective actions with the goal of remediating the situation so as to bring the business practices into compliance with the international or national standards and/or into compliance with an enterprise's own internal compliance standards [0066]. Corrective actions might be implemented by changes in the underlying processes (e.g., process1, process2) (i.e. compliance requirement) [0067]-[0068].)
Maung teaches modifying the ideal profile based on update to obtain an updated ideal profile; and (Maung e.g. Based on national or international standards, an enterprise might be prohibited from sharing IP addresses that lie outside a certain geographical territory. Configurations and/or settings pertaining to the enterprise’s implementation of its respective processes (i.e. ideal profile) can reflect such a regulation. If the enterprise acquires a new company that is located outside of the aforementioned certain geographical territory, then the processes (i.e. ideal profile) might need to be modified. Thus, the corrective action in this scenario might be to implement a modification of the underlying processes (i.e. ideal profile) [0068].)
Maung teaches transmitting the updated ideal profile to the centralized compliance system. (Maung e.g. Figs. 1B, 3B, and 5;  Control layers are provided in and by the master cloud computing platform (i.e. centralized compliance system). Corrective actions and/or changes to the underlying processes are implemented by the master cloud computing platform (Fig. 3B and [0067]). One or more layers between each regulated service provider 105 and a compliance engine 103 also serves for updating data structures and/or code that corresponds to new controls. New controls might be ones that apply to a previously codified regulation, or the new controls might correspond to a new corpus of regulations. When a new control 518 is identified, aspects of the new control and/or its configuration can be relayed (by message 520) from the compliance engine to a target control layer (Fig. 1B, Fig. 5, and [0083]).)
As per claim 8 (Currently Amended), Maung teaches a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for verifying compliance of data objects in backup systems, the method comprising (Maung e.g. Figs. 1B, 2, 4, and 12A; Systems, methods, and computer program products that embody computerized techniques for implementing regulatory control compliance monitoring, and auditing capabilities. The centralized cloud solution verifies that actions and/or operations performed by subscribers are being performed in accordance with a set of regulatory compliance rules [0009]. Embodiments of the present disclosure is implemented on Fig. 12A computer system that includes data processor 1207 executing one or more sequences of one or more program code instructions contained in memory. Program instructions 1202 is contained in a storage location or memory from any computer readable/usable storage medium such as a static storage device or a disk drive, or other non-transitory computer readable medium ([0126] and [0131]).): 
Maung in view of Nicodemus teach obtaining, by a local compliance engine, a data profile of a data object, wherein the data object is stored on a production host in a region; (See claim 1a for response.)
Maung in view of Nicodemus obtaining, by the local compliance engine, an ideal profile from a centralized compliance system corresponding to the data profile, wherein the ideal profile is generated by the centralized compliance system based on a compliance rule stored in a compliance rule repository; (See claim 1b for response.)
Maung teaches comparing the data profile to the ideal profile; (See claim 1c for response.)
Maung teaches identifying mismatches between the data profile and the ideal profile based on the comparison; (See claim 1d for response.)
Maung teaches generating an alert based on the identified mismatches; and (See claim 1e for response.)
Maung teaches transmitting the alert to a user system and the centralized compliance system. (See claim 1f for response.)
As per claim 14 (Currently Amended), Maung teaches a system, comprising: a processor; and memory comprising instructions, which when executed by the processor, perform a method, the method comprising (Maung e.g. Fig. 12A Computer system 12A00 implements the embodiment of the present disclosure and include data processor 1207 and memory 1208, 1209, and 1210 [0125]. Computer system 12A00 performs specific operations by data processor 1207 executing one or more sequences of one or more program code instructions contained in a memory [0126].): 
Maung in view of Nicodemus teach obtaining, by a local compliance engine, a data profile of a data object, wherein the data object is stored on a production host in a region; (See claim 1a for response.)
Maung in view of Nicodemus teach obtaining identifying, by the local compliance engine, an ideal profile from a centralized compliance system corresponding to the data profile, wherein the ideal profile is generated by the centralized compliance system based on a compliance rule stored in a compliance rule repository; (See claim 1b for response.)
Maung teaches comparing the data profile to the ideal profile; (See claim 1c for response.)
Maung teaches identifying mismatches between the data profile and the ideal profile based on the comparison; (See claim 1d for response.)
Maung teaches generating an alert based on the identified mismatches; and (See claim 1e for response.) 4Application No.: 16/925,938Docket No.: 170360-059300US 
Maung teaches transmitting the alert to a user system and the centralized compliance system; (See claim 1f for response.)
Maung teaches receiving, in response to transmitting the alert, an update to the ideal profile from the user system, wherein the update specifies a modification to the compliance requirement; (See claim 1g for response.)
Maung teaches modifying the ideal profile based on update to obtain an updated ideal profile; and (See claim 1h for response.)
Maung teaches transmitting the updated ideal profile to a centralized compliance system. (See claim 1i for response.)
As per claims 2, 9, and 15 (Original), Maung in view of Nicodemus teach the method of claim 1, non-transitory computer readable medium of claim 8, and system of claim 14, wherein comparing the data profile to the ideal profile further comprises: 
Maung teaches selecting a compliance requirement from the ideal profile; (Maung e.g. The centralized cloud solution is able to apply regulatory compliance rules against aspects of any event or message raised by any subscriber [0009]. Data regulation requirements can be based on a data type and a geographic location associated with the data [0040]. Knowing the source and some characteristic of the nature or purpose of the received compliance data, the mapping table 602 can be used to determine which compliance regulations and/or respective controls might apply and/or what compliance actions are to be carried out with respect to the received compliance data and/or performance of any of the controls (i.e. ideal profile) [0089]. The mapping table is one example of codifying compliance regulation rules [0092].)
Maung teaches obtain a corresponding compliance characteristic from the data profile; and (Maung e.g. When a message or compliance data is received from a particular source, the source itself (i.e. characteristic) might be used to determine the provenance of the sent message or sent compliance data. Additionally, using the mapping table 602, the underlying nature or purpose of the compliance data can be characterized (e.g. in a column of the mapping table (Fig. 6 and [0089]). For example, an uploaded data item path to the destination pertaining to the upload activity and the destination URL of the data item is determined from a portion of payload of an incoming message [0095].)
Maung teaches comparing the compliance requirement from the ideal profile to the corresponding compliance characteristic from the data profile. (Maung e.g. Data regulation requirements can be based on a data type and a geographic location associated with the data [0040]. For example, in a particular upload scenario, data of certain types might be regulated under international trafficking in arms regulations (ITAR), and as such the movement of data might be restricted under such ITAR controls [0095].)
As per claims 4 and 17 (Currently Amended), Maung in view of Nicodemus teach the method of claim 1 and system of claim 14, Maung teaches wherein the update comprises an indication to apply the modification to the compliance requirement to a second ideal profile (Maung e.g. The system deploys a centralized cloud solution that serves as a centralized point in a cloud-oriented ecosystem comprising multiple cloud-based service providers that subscribe to the centralized cloud solution (Fig. 4 and [0009]). One or more layers between each regulated service provider 105 and a compliance engine 103 also serves for updating data structures and/or code that corresponds to new controls. New controls might be ones that apply to a previously codified regulation, or the new controls might correspond to a new corpus of regulations. When a new control 518 is identified, aspects of the new control and/or its configuration can be relayed (by message 520) from the compliance engine to a target control layer (Fig. 5 and [0083]). Certain regulations (e.g., new regulations) can be configured so as to be implemented immediately and configured in the system to continue into the future [0121].) .
As per claims 5, 11, and 18 (Currently Amended), Maung in view of Nicodemus teach the method of claim 4, non-transitory medium of claim 8, and system of claim 17,  further comprising: 
Maung in view of Nicodemus teach updating, by the local compliance engine, the second ideal profile to obtain a second updated ideal profile; and 
Maung teaches updating, by the compliance engine, the second ideal profile to obtain a second updated ideal profile (Maung e.g. Control layers are provided in and by the master cloud computing platform (Fig. 1B, Fig. 3B, and  [0067]). One or more layers between each regulated service provider 105  and a compliance engine 103 also serves for updating data structures and/or code that corresponds to new controls. New controls might be ones that apply to a previously codified regulation, or the new controls might correspond to a new corpus of regulations.  When a new control 518 is identified, aspects of the new control and/or its configuration can be relayed (by message 520) from the compliance engine to a target control layer (Fig. 1B, Fig. 5, and [0083]).) 
Maung does not explicitly teach, however, Nicodemus teaches a local compliance engine (Nicodemus e.g. Nicodemus teaches methods and systems for flexibly monitoring, evaluating, and initiating actions to enforce security compliance policies [0086]. Fig. 1 policy management system 106 include a compliance analysis engine 106C as well as various policy information stored within storage system 106B [0100]. The functions incorporated and described with respect to policy management system 106 may be contained within endpoint system 104 (i.e. local system) and within host system. For example, FIG. 5 wherein a compliance analysis engine 106C is shown in each of endpoint systems 104 (engine 106C') (i.e. local compliance engine) and host system 102 (engine 106C") [0102].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Maung’s compliance monitoring system to include local compliance engines in each cloud computing platforms (i.e. local systems) as taught by Nicodemus in order to leverage the compliance analysis feature/functionality of the policy management system (i.e. central system) (Nicodemus e.g. [0102]).
Maung teaches sending a notification to the centralized compliance system, wherein the notification specifies that ideal profile was modified to obtain the updated ideal profile and that the second ideal profile was modified to obtain the updated second ideal profile (Maung e.g. Control layers are provided in and by the master cloud computing platform (i.e. centralized compliance system). Corrective actions and/or changes to the underlying processes are implemented by the master cloud computing platform (Fig. 3B and [0067]). When a new control 518 is identified, aspects of the new control and/or its configuration can be relayed (by message 520) from the compliance engine 103 to a target control layer (Fig. 5 and [0083]). Certain regulations (e.g., new regulations) can be configured so as to be implemented immediately and configured in the system to continue into the future [0121].).
As per claims 6, 12, and 19 (Currently Amended),  Maung in view of Nicodemus teach the method of claim 1, non-transitory medium of claim 8, and system of claim 14, Maung teaches wherein the compliance requirement comprises a region specific legal requirement associated with the region in which the production host is located (Maung e.g. The data regulation requirements can be based on a data type and a geographic location associated with the data [0040]. Some jurisdictions or regions might have jurisdiction- and/or region - specific regulations, any of which jurisdiction - and/or region-specific regulations might be stored in or referenced by an instance of the compliance rulebase 410 of FIG. 4. For example, data of certain types might be regulated under international trafficking in arms regulations (ITAR), and as such the movement of data might be restricted under such ITAR controls [0095].). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624